Exhibit AMENDMENT OF THE LOJACK CORPORATION 2 On March26, 2009, the Board unanimously approved an amendment to the LoJack Corporation 2008 Stock Incentive Plan, or the 2008 Plan, and unanimously recommends that the shareholders approve the amendments. A copy of the complete text of the 2008 Plan as it is proposed to be amended is included in Exhibit A to this proxy statement, and the following description is qualified in its entirety by reference to the text of the 2008 Plan. Our Board believes that these amendments are central to accomplishing LoJack’s long-term compensation philosophy. General 2008 Plan Information The 2008 Plan is designed to provide employees, directors and consultants of the Company and our corporate subsidiaries the opportunity to participate in the ownership of the Company and in our future growth through the granting of awards of stock options, restricted stock and other rights permitted under the 2008 Plan. The Board believes that the ability to grant equity interests is a significant factor in our ability to attract, retain and motivate our employees, who are critical to our long-term success. We also believe that stock ownership and stock-based incentive awards are the best way to align the interests of the executive officers, employees, directors, and in some instances consultants, with those of our shareholders. As of March31, 2009, an aggregate of 451,805 shares of our Common Stock remain available for future grants under our 2008 Plan. As a result, we currently do not have enough shares available for future grants under the 2008 Plan to continue to motivate our employees through the issuance of grants to attract and retain talented people. Approving the amendment and increasing the number of shares of Common Stock authorized for issuance under the 2008 Plan will enable us to continue to provide long-term incentives that are aligned with our shareholders’ interests. Key
